Citation Nr: 1446044	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from March 1956 through February 1959.  

This matter comes on appeal before the Board of Veterans' Appeals from October 2009 and January 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for residuals of a back injury.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA " files so as to ensure a total review of the evidence.

The issues of entitlement to service connection for a respiratory condition has been raised by the Veteran's statement of July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a back injury.  The Board regrets further delaying appellate review, but must remand the instant claim prior to adjudication.

The Veteran has stated that he was treated aboard USNS Barrett (T-AP 196) from October 11, 1956 through November 19, 1956 or December 4, 1956, and requested that VA obtain treatment records from this ship.  In February 2014, the RO informed the Veteran that its efforts to obtain USNS Barrett treatment records had been futile.    

The RO did not make necessary efforts to obtain records of the Veteran's treatment aboard USNS Barrett.  See 38 C.F.R. § 3.159 (2013).  The RO attempted to request records from the National Personnel Records Center (NPRC) in February 2013.  However, instead of requesting records within the date range the Veteran had specified, or approximating this range, the RO requested records from "10/11/1956" through "12/04/19".  There is no indication that the "12/04/19" terminal date was ever corrected.  Accordingly, the Board cannot conclude that the RO properly requested records from the time period specified by the Veteran.  

Further, the March 2013 NPRC response indicated that complete information regarding the Veteran's organizational assignment was necessary to conduct a records search.  The RO was not merely in constructive possession of this information in March 2013; the RO had included details of the Veteran's unit assignment in a prior July 2009 records request.  The RO had also received details of the Veteran's unit assignment in May 2012.  Nonetheless, the RO informed the Veteran in February 2014 that he had provided no additional information on his organizational assignment, and that the request for records from USNS Barrett was therefore futile.  Significantly, after that notification, the Veteran provided his meal cards documenting his unit information.  There is no indication that a follow up request was made.

As the RO did not provide accurate dates or provide the NPRC with organizational information in its possession, another attempt to obtain records pertaining to the Veteran's treatment aboard USNS Barrett must be made.  

Additionally, VA Medical Center treatment records show that the Veteran currently has degenerative disc disease of the lumbar spine.  The Veteran has not, however, been afforded a VA examination or medical opinion regarding his current claim.  A VA examination and medical opinion is required to clarify the etiology of any current back disorder.

While on remand, up-to-date VA medical treatment records should be obtained.  At present, the most recent VA treatment records in the claims file date to June 2014.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain copies of all pertinent, outstanding service treatment records, including, but not limited to those pertaining to the Veteran's treatment aboard USNS Barrett (T-AP 196) by contacting the appropriate records repository.  Care must be taken to ensure that records requests contain no errors.  

All requests for records and all responses, including negative and partially negative responses, must be documented in the claims file.  If a negative or partially negative response contains a request for additional information from the RO, the RO must carefully review the claims file for this information.

Requests for the Veteran's service treatment records must continue until a determination is made that the records sought do not exist or that further efforts to obtain those records would be futile.  Any such determination must be documented in the claims file.  

If the Veteran's records are determined to have been lost, misplaced, or otherwise unavailable for review, notify the Veteran of the unavailability of such records, the attempts made to obtain them, and the possible alternative forms of evidence that may be used to substantiate her claims, such as those provided in the VA Adjudication Procedure Manual (M21-1MR, III.iii.2.E.27).

      2.  Request updated treatment records from the VA
Health Care System from June 2014 until the present, and associate them with the claims file.

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disorder.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current back disorder due to an event or incident of his active service.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

